Citation Nr: 1803435	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  05-38 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a left eye disorder, to include as secondary to the service-connected sinusitis and deviated septum disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1959 to October 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the RO in Houston, Texas, which denied service connection for residuals of a left eye injury.  In June 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  

This case was previously before the Board in November 2010, January 2012, and January 2017.  In November 2010, the Board remanded the issues on appeal to furnish the Veteran with a notification letter in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), obtain private treatment records, including records from Social Security Administration, and schedule an examination for possible skin disorders.  In January 2012, the Board remanded the issues on appeal to provide VA examinations.  The actions requested in the November 2010 and January 2012 Board remands were completed.  

In January 2017, the Board remanded the issues on appeal to obtain VA examinations and opinions addressing the etiology of a right knee disorder and of claimed residuals of a facial fracture and left eye injury, as well as to obtain private treatment records pertaining to a reported left eyelid surgery.  The actions requested in the January 2017 Board Remand were completed.  Because the above referenced development has been completed, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the January 2017 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Since the January 2017 Board remand, the Appeals Management Center (AMC) granted service connection for osteoarthritis of the right knee (right knee disability) and cranial nerve V neuropathy (residuals of a facial fracture) in an August 2017 rating decision.  With respect to the previous issue of service connection for residuals of a facial fracture, the only residuals of a facial fracture claimed by the Veteran were permanent nerve damage with numbness in the left temple area and pressure sensation below the left eye.  The June 2017 nerve VA examiner assessed decreased sensation in the left upper face and forehead that caused moderate incomplete paralysis, to include moderate numbness, and diagnosed cranial nerve V (trigeminal) neuropathy, which was deemed a residual of a facial fracture that was etiologically related to the in-service incident of being struck by a bottle.  The examiner noted that the reported symptom of pressure sensation below the eye was a common symptom of sinusitis and is part of the service-connected sinusitis.  See June 2017 VA examination report.  As nerve damage and numbness in the temple area are part of the service-connected cranial nerve V (facial fracture) and the pressure sensation below the eye are part of the service-connected sinusitis, all the claimed residuals of a facial fracture have been accounted for by the service-connected sinusitis and cranial nerve V disabilities and are rated under the respective diagnostic codes.  

The Board finds that there are no additional residuals of a facial fracture for the Board to consider for service connection.  The United States Court of Appeals for the Federal Circuit has held that "that the requirement to liberally construe a veteran's arguments extended to arguments that were 'not explicitly raised' before the Board."  Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009).  However, in this case, the argument that any other residual symptoms or impairment of a facial fracture is the basis, singularly or collectively, for service connection for residuals of a facial fracture is neither explicitly nor implicitly raised by the Veteran, the representative, or the record.  As a result, the Board has limited its consideration to the theory advanced by the Veteran.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 
557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory"). 

Because the AMC granted service connection for a right knee disability and cranial nerve V (facial fracture), which is a total grant of benefits as to the issues then on appeal, the issue of service connection for a right knee disorder and residuals of a facial fracture are no longer before the Board.

The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran has a current disability of cataracts in both eyes. 

2.  The current cataracts did not begin in service, began years after service, and are not causally or etiologically related to service. 

3.  The current cataracts and the claimed residuals of a left eye injury were not caused by or increased in severity beyond the natural progress of the disease by the service-connected sinusitis or deviated septum disabilities.


CONCLUSION OF LAW

The criteria for service connection for a left eye disorder, to include as secondary to service-connected sinusitis and deviated septum disabilities, are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson,       19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  March 2003, August 2009, and November 2010 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The August 2009 and November 2010 letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample time to respond and supplement the record. 

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated service treatment records, VA treatment records, and private treatment records, including medical records utilized by the Social Security Administration, VA examination reports, and the Veteran's lay statements with claim file.  

VA arranged for examinations of the eyes in February 2012, May 2017, and June 2017.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the February 2012 VA eye examiner did not have the opportunity to consider the Veteran's July 2014 lay statement that the in-service injury caused nerve damage in the left temple area, pressure sensation below the left eye, and that he had a lesion surgically removed from his left eyelid, and the alternative claim a residual left eye condition or injury was caused by the service-connected sinusitis and deviated septum, VA arranged for additional examinations of the eyes in May and June 2017 with etiology opinions that considered the Veteran's new contentions.  

When considered together, the above-referenced examinations are adequate for the purpose of deciding the issue of service connection for residuals of a left eye injury.  The examination reports contain all the findings needed to evaluate the claim for service connection, including the medical history, clinical findings and diagnosis, and rationale for the opinions given.  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Cataracts are not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for residuals of a left eye injury.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.310, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439,
 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Left Eye Disorder

The Veteran contends that service connection for a left eye disorder is warranted because it is related to service or is secondary to the service-connected sinusitis and deviated septum disabilities.  Specifically, the Veteran asserted that the in-service incident of being struck in the face with a bottle caused him to have nerve damage and numbness in the left temple, pressure sensation below the left eye, and that he had surgery to remove a lesion/scar tissue from the left eyelid, which has now caused uncontrollable twitching of the left eye.  In the alternative, the Veteran contends that the left eye disorder is caused by the service-connected sinusitis or deviated septum disabilities; however, the Veteran provides no explanation as to how the service-connected disabilities caused or aggravated the claimed left eye disorder.  See July 2014 Statement in Support of the Claim, May 2017 and June 2017 VA examination reports. 

The Board finds that the Veteran has a current disability of bilateral cataracts.  The February 2012, May 2017 and June 2017 VA examination reports reflect diagnosis of cataracts in both eyes.  A cataract is an opacity, partial or complete, of one or both eyes, on or in the lens capsule, especially an opacity impairing vision or causing blindness.  Dorland's Illustrated Medical Dictionary 276 (28th ed. 1994).  Additionally, defective vision is noted upon entrance into active service in October 1959 and upon separation from active service in October 1963.  See October 1959 and October 1963 service examination reports.  However, as discussed below, the Veteran has not claimed any visual disturbance as a residual left eye condition.  Further, refractive error is not a disease or injury in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the current bilateral cataracts did not begin in service.  The Veteran contends that in 1960 he was struck in the face with a bottle, which resulted in a swollen and blackened left eye and facial fracture of the left orbital bone.  The Veteran reported that he was seen by the chief corpsman and the Naval doctor on the ship the day after the in-service incident, and the injury was treated with aspirin and ice over the course of three days following the incident.  The Veteran reported no subsequent treatment for a residual left eye injury or condition in service.  See October 2002 claim, Board hearing transcript, at p. 3-4, 8-9.  The service separation examination report reflects that clinical evaluation of the left eye in general was normal and field of vision was normal.  Aside from the defective vision noted upon entry and separation from active service, which is not a disability for VA compensation purposes  pursuant to 38 C.F.R. §§ 3.303(c) and 4.9, the October 1963 service separation examination report is silent as to any report or notation of a residual left eye injury, disease, or abnormality.  

The current bilateral cataracts began years after service, and are not etiologically related to service.  Since separation from service, interval health history reports in private treatment records dated 1965 through 1993 reflect that the Veteran consistently denied any eye disorders.  The Veteran was incidentally diagnosed with cataracts of both eyes during VA eye examinations in February 2012, May 2017, and June 2017; however, the Veteran reported that the claimed left eye injury has been stable and benign since the trauma, and did not report any injury to the right eye following the in-service incident.  The Veteran did not report any decrease in vision or double vision following the in-service incident, and he did not assert that the current diagnosis of bilateral cataracts was related to the in-service incident of being struck in the face by a bottle.  See October 2002 claim, July 2014 Statement in support of the claim, February 2012, May 2017 and June 2017 VA examination reports.  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical assessment of the eyes.  

The Veteran has not asserted that a cataract disorder developed during active service and the Board finds that such an assertion made for VA compensation purposes would not be credible because it is contradicted and outweighed by the more contemporaneous lay and medical evidence, including the service separation examination report, and the Veteran's own statements at post-service private and VA examinations.  

Moreover, the symptoms and impairment that the Veteran claims are residuals of a left eye injury are a part of other service-connected and nonservice-connected disabilities.  With respect to the contention that the in-service injury caused pressure sensation below the left eye and numbness in the left temple area, the VA nerves examiner in June 2017 opined that the numbness and decreased sensation in the left region of the face is caused by the service-connected cranial nerve V (facial fracture) neuropathy.  The examiner in June 2017 also opined that pressure sensation under the eye is a common symptom associated with sinusitis, and in this case is part of the Veteran's service-connected sinusitis.  

As the Veteran is service connected for a cranial nerve V disability, functional impairment of nerve damage including complete and incomplete paralysis, to include dull and intermittent pain, sensory disturbance, and numbness, have been contemplated and rated under the rating schedule pursuant to 38 C.F.R. §  4.124a, Diagnostic Code 8205.  Similarly, the service-connected sinusitis disability has been rated under the rating schedule pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6512, which contemplates functional impairment from incapacitating episodes requiring periods of physician prescribed bed rest, as well as non-incapacitating episodes characterized by headaches, nasal discharge, sinus pain, including sinus pressure, and crusting.  As such, the Board finds that the claimed residuals of a left eye injury, that is, pressure sensation below the left eye and nerve damage and numbness in the left temple area, have already been service connected and rated under the applicable rating schedule.  Because pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is not allowed, VA would not be able to the rate the claimed left eye disorder of pressure sensation below the left eye and nerve damage and numbness in the left temple area under a different diagnostic code because the claimed symptomatology is duplicative or overlapping with the symptomatology of the service-connected sinusitis and cranial nerve V disabilities.  38 C.F.R. § 4.14; Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

The Veteran also contends that the in-service incident required him to have a lesion/scar tissue surgically removed from the left eyelid, which caused uncontrollable twitching.  See July 2014 Statement in Support of Claim.  Additionally, in a February 2017 letter, an office manager at Morrell Dermatology stated that a scar/lesion located on left lower eyelid was treated December 22, 2016 for an irritated seborrheic keratosis and that the lesion is likely as not caused by a previous injury; however, a July 2012 VA treatment record reflects that the Veteran had several seborrheic keratoses, for which he was seeing a private dermatologist and wanted the lesions removed with no indication that the lesions were related to the in-service injury.  A review of private dermatology records dated from 2015 through 2017 reflect treatment for non-service-connected irritated seborrheic keratoses, for which the Veteran has undergone multiple cryotherapy treatments over the past two years.  The December 2016 private treatment note reflects that the Veteran had a lesion removed from the left forehead; however, the Veteran also had multiple lesions removed from other locations of the body, during this visit and other office visits that were not affected during the in-service incident, including the right cheek, the lips, the scalp, the ear, the arms, the hands, the neck, and the trunk.  See September 2015, August 2016, December 2016, and February 2017 private treatment records.  

Contemporaneous treatment notes reflect that seborrheic keratoses are benign warty growth that patients tend to develop as they age.  See December 2016 private treatment record.  Neither the Veteran nor the treating physician indicated that these lesions are scar tissue related to an in-service left eye injury.  To the extent that the Veteran and the office manager now claim that the left eye lesion removal is a residual of a left eye injury, the Board finds that these statement are not credible, as they are outweighed by contemporaneous medical and lay evidence, including the Veteran's contemporaneous reports made for purposes of treatment of lesions in multiple locations that were not affected by the in-service injury, and physician statements made for treatment purposes indicating that the benign lesions/warts are a common development in patients as they age, so is more probative.  Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).

The Board finds that the weight of the lay and medical evidence demonstrates that the current cataract disability, which began years after service, is not otherwise related to active duty service.  The February 2012 VA eye examiner diagnosed senile cataracts and opined that there are no left eye injury residuals.  The VA examiner noted that the Veteran had no ocular sequelae from a left face fracture and no evidence of left orbital fractures including diplopia, palpable orbital rim fractures, optic atrophy, or numbness in the area typical of orbital fracture.  The February 2012 VA eye examiner noted that the Veteran required no surgery for any blowout fracture and was asymptomatic from the ocular perspective, except for the need for glasses to correct him to 20/30 vision and cataracts in both eyes.  

Of note, the February 2012 VA eye examiner did not have the benefit of considering the Veteran's claim of numbness and nerve damage in the left temple area and lesion removal from the left eyelid, as the Veteran first asserted these residuals in a July 2014 Statement.  Nevertheless, as discussed above, the claimed residual of a left eye injury are a part of the service-connected sinusitis and cranial nerve V disabilities and the non-service connected seborrheic keratoses.    

The May 2017 VA eye examiner stated that there is no diagnosis or pathology for a left eye condition status post injury because the bilateral cataract condition is at least as likely as not due to age-.  The June 2017 VA eye examiner also opined that the currently diagnosed cataracts are less likely than not related to the in-service incident of being struck by a bottle.  The June 2017 VA eye examiner reasoned that the Veteran is of an age at which cataract formation is normal.  While cataracts have multi-variant etiologies, including trauma, the trauma is usually to the eye itself.  The June 2017 VA eye examiner further noted that the Veteran experienced trauma to the left side of his head and, at that time, there was no mention of eye disease.  Further, the June 2017 VA eye examiner noted the passage of time since the head injury experienced in service, noting that traumatic cataracts usually follow closely after the traumatic event.  The June 2017 eye examiner noted that the most common etiology of cataracts is age and the Veteran is 76 years old.  As such, the June 2017 VA eye examiner opined it was less likely than not that the current cataracts were incurred in or caused by the in-service incident of being struck by a bottle. 

The Board finds that, taken together, the February 2012, May 2017, and June 2017 VA opinions are highly probative with respect to the theory of service connection for a residual left eye condition as directly related to service because they adequately based their opinions on the objective findings shown by the record, including the Veteran's history, and provided rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Although each have diagnosed a current disability of cataracts in the eyes, each examiner considered the history of the injury as it related to the left eye, which resulted in a blackened and swollen eye, with temporary and conservative treatment in service, and no visual deficits reported following the injury, including for years after service.  While the VA examiners did not specifically address the overlapping claimed residuals of nerve damage and numbness in the left temple area, pressure sensation below the eye, and lesion removal from the left eyelid, the June VA 2017 VA nerve examiner adequately related the claimed nerve damage and pressure sensation below the eye to the service-connected sinusitis and cranial nerve V disabilities, for which the Veteran is already rated.  

Further, contemporaneous medical and lay evidence reflects that the Veteran had lesions removed from multiple locations of the body in the context of treatment for non-service-connected seborrheic keratoses, which is unrelated to the in-service bottle injury.  As such, there has been no prejudice to the Veteran.  Taken together, the February 2012, May 2017, and June 2017 VA opinions provide competent, credible, and probative evidence that supports the finding that the currently-diagnosed bilateral cataracts, which began years after service, were not incurred in service and are not directly related to active service. 

Turning to the theory of service connection for a residual left eye disorder as secondary to the service-connected sinusitis and deviated septum disabilities, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed cataracts disability was not caused or worsened beyond normal progression of the disease (aggravated) by the service-connected sinusitis and deviated septum disabilities.  The May 2017 VA eye examiner opined it was less likely than not that the service-connected sinusitis and deviated septum disabilities proximately caused any current left eye disorder, to include whatever eyelid surgery removal the Veteran claimed.  The supporting rationale included reasoning that there was no evidence of a left eye injury present during the examination, and that the current bilateral cataract condition was at least as likely due to an age-related condition.  

The June 2017 VA eye examiner opined it was less likely than not that the service-connected sinusitis and deviated septum disabilities caused any current left eye disorder, to include eyelid surgery, reasoning that the current condition of cataracts, is a normal formation for an individual the Veteran's age of 76, as age is the common etiology of cataracts.  The June 2017 VA eye examiner further opined that it is less likely than not that the service-connected sinusitis and deviated septum disabilities aggravated any left eye residual condition, as the inflammation caused by sinus conditions would not be sufficient to affect the eye and it is not a medically known causal factor.  

Taken together, the February 2012, May 2017, and June 2017 VA opinions are highly probative with respect to the theory of service connection for a left eye disorder secondary to service-connected sinusitis and deviated septum disabilities because they adequately based their opinions on the objective findings shown by the record, including symptoms and the Veteran's history, and provided rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that, taken together, the February 2012, May 2017, and June 2017 VA opinions provide competent, credible, and probative evidence that supports the finding that the currently-diagnosed cataract disability was not caused or aggravated by the service-connected sinusitis and deviated septum.  

Insomuch as the Veteran asserts that a left eye disorder is directly related to service or secondary to the service-connected sinusitis and deviated septum disabilities, the Board finds that, under the specific facts of this case, the Veteran is not competent to relate the currently-diagnosed cataracts to active service or the service-connected sinusitis and deviated septum disabilities.  While the Veteran is competent to describe symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as cataracts and their relationship to active service or the service-connected sinusitis and deviated septum, nor the specialized medical knowledge of the interaction of visual impairment and respiratory impairments, which are of different body systems, to make a nexus.  See Moray v. Brown, 5 Vet. App. 211 (1993) (regarding causation of retinitis pigmentosa, veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature).

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current cataracts and active duty service or as secondary to the service-connected sinusitis and deviated septum disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for cataracts or other left eye disorder, on direct 

and secondary service connection theories, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left eye disorder, to include as secondary to the service-connected sinusitis and deviated septum disabilities, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


